Citation Nr: 0943416	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-35 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C or 
residuals of hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel







INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.  
The Veteran appealed that decision to the Board, and the case 
was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained to the extent possible; the Veteran has been 
provided notice of the evidence necessary to substantiate his 
claim and has been notified of what evidence he should 
provide and what evidence VA would obtain; and there is no 
indication that the Veteran has evidence pertinent to his 
claim that he has not submitted to VA.  

2.  The evidence of record indicates that the Veteran was 
treated for infectious hepatitis in service that resolved; 
there is no medical evidence of hepatitis C; medical and 
laboratory evidence dated in recent years rules out a current 
diagnosis of hepatitis C or residuals of hepatitis.  


CONCLUSION OF LAW

Service connection for residuals of hepatitis C or residuals 
of hepatitis is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The Veteran was issued a VCAA 
notification letter in June 2004.  The Veteran was informed 
about the information and evidence not of record that is 
necessary to substantiate his claim; the information and 
evidence that VA will seek to provide; and the information 
and evidence the claimant is expected to provide.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA letter noted above was issued before the 
March 2005 rating decision on appeal; thus, VCAA notice was 
timely.  

Although the letter containing Dingess notice was issued 
after the rating decision, the case was readjudicated in the 
August 2008 statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006); see Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
Additionally, the Veteran has had ample opportunity to 
respond and supplement the record.  He was advised of what 
evidence would be necessary to substantiate the elements 
required to establish service connection and how a rating and 
an effective date are assigned.  See Dingess, supra.  The 
Board also notes that the Veteran has not demonstrated or 
even pled prejudicial error.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009), regarding the rule of prejudicial error.  

The Board also finds that all necessary assistance has been 
provided to the Veteran to the extent possible.  The evidence 
of record includes service treatment records and VA medical 
records.  The Board has considered the Veteran's request, as 
stated in his October 2006 substantive appeal (VA Form 9), to 
obtain outstanding VA treatment records from 2005 that 
allegedly diagnosed him as having hepatitis C.  The RO's 
letter in January 2007 showed the steps taken to obtain all 
outstanding VA treatment records.  The Board concludes that 
the RO's development has been sufficient, particularly as 
more recent VA treatment records and laboratory results from 
September 2006 showed no current diagnosis of hepatitis C.  

The Board is cognizant that the Veteran was not provided a VA 
examination in which an examiner provided an opinion 
regarding whether hepatitis C was attributable to service.  
Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The Board finds that sufficient medical evidence exists to 
decide the claim.  The service and post-service medical 
evidence shows that the Veteran's in-service infectious 
hepatitis resolved decades ago.  The Board stipulates a 
significant latency period for hepatitis C but the medical 
evidence dated in recent years, to include laboratory 
studies, rule out a current diagnosis of claimed hepatitis C 
or residuals of any type of hepatitis.  There is no 
indication that hepatitis C was ever diagnosed.  Under these 
circumstances, there is no duty to provide a VA examination 
or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon; Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

The Veteran contends, in essence, that he has hepatitis C 
that began during or as the result of service.  

The service treatment records reveal that in May 1969 the 
Veteran had diarrhea, chills, fever, and aches.  A few days 
later, he was diagnosed as having malaria.  At that time, he 
also was jaundiced and was diagnosed as having amebiasis with 
liver abscess and infectious hepatitis.  In July 1969, the 
Veteran's Physical Profile noted that he had recovered from 
infectious hepatitis.  

The Veteran's April 1970 service separation examination noted 
a history of stomach, liver, or intestinal trouble.  
Although, his history of malaria and hepatitis in Vietnam 
were recorded, he had no problems since that time.  The 
clinical evaluation at that time was negative for any 
objective findings relating to any form of hepatitis or 
residuals of same. 

In August 2004, the Veteran answered the hepatitis C risk 
factors questionnaire.  He answered "no" to all of the 
questions, which included use of intravenous drugs, use of 
intranasal cocaine, engagement in high-risk sexual activity, 
history of hemodialysis, tattoos or body piercings, sharing 
toothbrushes or razor blades, acupuncture with non-sterile 
needles, blood transfusion before 1992, or, if a healthcare 
worker, exposure to any contaminated blood or fluids.  
However, in an August 2004 statement, the Veteran reported 
coming into contact with blood and body fluids when he 
handled or patched the wounds of people injured in combat.   

In his September 2005 notice of disagreement, the Veteran 
stated that he was diagnosed as having and was treated for 
hepatitis C in Japan in 1969.  He noted that he was 
quarantined and spent a month in the hospital.  

The Veteran's VA laboratory results from September 2006 were 
negative for hepatitis A, B, and C.  Additionally, no risk 
factors for hepatitis C were found, and a previous hepatitis 
C test was also negative.  In November 2006, his history of 
hepatitis A was noted.  

Analysis

The Board finds that service connection for hepatitis C or 
residuals of hepatitis is not warranted.  In order to warrant 
service connection, there must be a nexus between a current 
disability or illness and service.  However, as explained 
below, the service and post-service medical evidence does not 
show a diagnosis of hepatitis C and there is no medical 
evidence to show residuals of any form of hepatitis.  

Although service treatment records in May 1969 showed that 
the Veteran had infectious hepatitis, it was resolved in July 
1969.  It was specifically recorded upon the April 1970 
separation examination that hepatitis was no longer a 
problem.  The Veteran's November 2006 VA treatment records 
merely noted a history of hepatitis A; the post-service 
medical evidence does not show any form of hepatitis or 
residuals of same.  

In an August 2004 VA questionnaire, the Veteran reported 
coming into contact with blood and body fluids when he 
handled or patched the wounds of people injured in combat.  
He answered "no" to other risk factors.  However, there is 
no post-service medical evidence relating to hepatitis C or 
residuals of hepatitis and September 2006 VA laboratory 
results were negative for hepatitis C.  Simply put, medical 
evidence dated in recent years rules out a current diagnosis 
of hepatitis C or residuals of any form of hepatitis.

One of the necessary elements for a grant of service 
connection is a current disability.  See 38 C.F.R. 
§ 3.303(b).  In the absence of proof of a current disability, 
there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board finds that the preponderance of the 
medical evidence is against a finding that the Veteran has a 
current diagnosis of hepatitis C or residuals of any type of 
hepatitis.  

As a lay person, the Veteran is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211(1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  In the Board's 
judgment, hepatitis, to specifically include type C, which is 
diagnosed on the basis of clinical examination and laboratory 
tests, is not the type of disability that can be diagnosed by 
a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Thus, while the Veteran is competent to report 
what comes to him through his senses, such as fatigue, he 
does not have medical expertise to diagnose hepatitis or 
residuals of hepatitis.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  To the extent that the Veteran is claiming 
continuity of relevant symptoms since service, the claim 
still cannot be granted in the absence of a current diagnosis 
of hepatitis or residuals of same.  Brammer, supra.

After consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for hepatitis C or residuals of 
hepatitis.  Therefore, the benefit of the doubt doctrine is 
not applicable, and the claim for service connection for 
hepatitis C or residuals of hepatitis must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  


ORDER

Entitlement to service connection for hepatitis C or 
residuals of hepatitis is denied.  



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


